--------------------------------------------------------------------------------

AMENDMENT dated May 1st, 2019 to that MEMORANDUM OF AGREEMENT executed on July
20, 2015 ("Amendment").

BETWEEN

 

INTELGENX CORP., a corporation constituted under the law of Canada, having its
head office at 6420 Abrams, Ville St.-Laurent, Quebec H4S 1X9 duly represented
by Dr. Horst Zerbe, its CEO and President, duly authorized to do so as he
declares      

 (hereinafter called the "Corporation")

   

AND:

Andre Godin, domiciled and residing at 440 des Carmantines, Laval, Quebec
(hereinafter called the "Executive")

WHEREAS the Corporation and the Executive wish to amend the MEMORANDUM OF
AGREEMENT between them executed on July 17, 2015 (the "Agreement");

WHEREAS the Corporation and the Executive agree that this Amendment is for the
parties' mutual benefit and consideration;

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1. Amendment to Paragraph 10 of the Agreement

The Corporation and the Executive do hereby amend Section 10 of the Agreement
such that Section 10 of the Agreement states, in its entirety, as follows:

"10. Incentive Plans

10.1 Short Term Incentive Plan: Bonus

The Executive shall be entitled to receive an annual bonus in respect of each
fiscal year that falls, in whole or in part, during the term of the Executive's
employment hereunder, which will be paid based upon the achievement of specific
performance targets, namely defined financial and other criteria for the
Corporation.

The Executive's target bonus for meeting the performance targets shall be up to
forty percent (40%) of Base Salary.

The establishment and elaboration of the criteria for the performance targets
prior to the commencement of any year, and the subsequent assessment of
performance results at year end, shall be done by the Compensation Committee of
the Board in its sole discretion, in consultation with the CEO and Chairman of
the Board. The performance targets shall be established by the Compensation
Committee of the Board before or within the first quarter of each fiscal year.

--------------------------------------------------------------------------------

Any bonus payable pursuant to this Section 10.1 shall be payable following the
fiscal year-end and subject to Board approval of any bonus payable and of the
audited financial statements, or at such other time as may be agreed upon
between the Executive and the Corporation.

Notwithstanding the foregoing, if the Corporation determines, in its sole good
faith discretion, that it is not appropriate or in the best interests of the
Corporation for it to award or pay any bonus in light of and based upon its
financial condition, it may decide not to pay or award any bonus. For purposes
of clarity, the Corporation may decide not to award or pay a bonus under this
paragraph even if the Corporation's poor financial condition is not related to
any poor performance, act or omission of the Executive."

2. Consideration

The Corporation and the Executive agree that this Amendment is being made for
good and valuable consideration, including but not limited to, the execution of
similar agreements by other Corporation executives who would not have agreed to
such amendments but for Executive's agreement to this Amendment, which agreement
is in the best interest of the Corporation's long term success and viability,
which shall enure to the Executive's benefit.

3. Remaining Terms of Agreement Unaffected, Affirmed, and in Full Force

The Corporation and the Executive agree and affirm that the remaining terms of
the Agreement, except for Section 10 which is effective as amended above, remain
in full force and effect.

AND THE PARTIES HAVE SIGNED

INTELGENX CORP.

Per:  /s/ Horst G. Zerbe  

 /s/ Andre Godin

--------------------------------------------------------------------------------